DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  the claim should end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 10-14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McKinney U.S. PGPub 2015/0100169.
Regarding claims 1 and 12, McKinney discloses a system comprising: sensor equipment comprising one or more sensors (e.g. moisture sensor) disposed on a parcel of land (e.g. pg. 4, ¶47); watering equipment (e.g. pump) disposed on the parcel of land, the watering equipment being configured to selectively apply water to the parcel (e.g. pg. 4, ¶46-47); a user terminal (e.g. server operator) (e.g. pg. 9, ¶93-94; Fig. 12); and a gateway (e.g. server) configured to communicate with the sensor equipment, the watering equipment, and the user terminal (e.g. pg. 9, ¶93-94; Fig. 12); wherein the watering equipment comprises a watering pump, the watering pump being operably coupled to a water source and a water line to alternately couple the water source to, and isolate the water source from, the water line (e.g. pg. 4, ¶49; pg. 7-8, ¶73-84; pg. 9, ¶93-94; Fig. 12); wherein the watering pump comprises: a pump sensor (e.g. pump operation sensor) assembly configured to detect environmental and operational parameters (e.g. pg. 4, ¶49; pg. 7-8, ¶73-84; pg. 9, ¶93-94; Fig. 12), and communication circuitry comprising an antenna (e.g. pg. 4, ¶49; pg. 7-8, ¶73-84; pg. 9, ¶93-94; Fig. 12, wherein wireless communication via dialer/processor P inherently has an antenna), the communication circuitry being configured to: communicate with the gateway (e.g. pg. 4, ¶49; pg. 7-8, ¶73-84; pg. 9, ¶93-94; Fig. 12), monitor and calculate a runtime (e.g. time of operation) of the watering pump, and monitor and calculate water usage (e.g. amount of water leaving the dwelling) by the watering pump (e.g. pg. 4, ¶49; pg. 7-8, ¶73-84; pg. 9, ¶93-94; Fig. 12).
 	Regarding claims 2 and 13, McKinney discloses the system of claim 1, wherein the communication circuitry is further configured to determine a volume of water used over a time interval (e.g. pg. 4, ¶49; pg. 7-8, ¶73-84; pg. 9, ¶93-94; Fig. 12).
 	Regarding claims 3 and 14, McKinney discloses the system of claim 2, wherein the time interval is an hour, a day, a week, a month, or a plurality of months (e.g. pg. 4, ¶49; pg. 7-8, ¶73-84; pg. 9, ¶93-94; Fig. 12).
 	Regarding claims 5 and 16, McKinney discloses the system of claim 1, wherein the communication circuitry is further configured to provide the user terminal with calculations of a runtime of the water pump and the water usage by the watering pump (e.g. pg. 4, ¶49; pg. 7-8, ¶73-84; pg. 9, ¶93-94; Fig. 12).
 	Regarding claims 6 and 17, McKinney discloses the system of claim 1, wherein the user terminal comprises an interface; wherein the interface is configured to: display a status of the watering pump or the water usage by the watering pump (e.g. pg. 4, ¶49; pg. 7-8, ¶73-84; pg. 9, ¶93-94; Fig. 12); and provide a plurality of interface screens comprising a device status screen, the device status screen comprising a section at which graphical representation of a current day's water usage appears (e.g. pg. 4, ¶49; pg. 7-8, ¶73-84; pg. 9, ¶93-94; Fig. 12).
 	Regarding claim 7, McKinney discloses the system of claim 1, wherein the gateway is configured to connect between a first network comprising the watering equipment and the sensor equipment, and a second network configured to enable the user terminal to wirelessly communicate with the gateway (e.g. pg. 4, ¶49; pg. 7-8, ¶73-84; pg. 9, ¶93-94; Fig. 12).
 	Regarding claim 10, McKinney discloses the system of claim 1, wherein the communication circuitry is further configured to: detect an abnormal condition (e.g. non-compliant operation) of the water pump (e.g. pg. 8-9, ¶82, 84, 89-90 and 93-94); and transmit, to the user terminal via the gateway, an alert indicating the abnormal condition in response to detecting the abnormal condition (e.g. pg. 8-9, ¶82, 84, 89-90 and 93-94).
 	Regarding claim 11, McKinney discloses the system of claim 1, wherein the communication circuitry is further configured to determine usage and runtimes for a plurality of deployed components of the watering equipment including the water pump (e.g. pg. 4, ¶49; pg. 7-8, ¶73-84; pg. 9, ¶93-94; Fig. 12).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinney as applied to claims 1 and 12 above, and further in view of Lunani et al. U.S. PGPub 2017/0097647.
McKinney discloses determining a runtime and the water usage of the watering pump over a pre-determined time interval, but does not explicitly discloses determining an average runtime of the watering pump.
 	Lunani discloses determining an average runtime of a watering pump (e.g. pg. 6, ¶63 and 71).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to provide a user additional pump data including the average runtime of the watering pump. One of ordinary skill in the art would have been motivated to do this in order to provide the user additional data to ensure the irrigation system is performing as desired.
 	Therefore, it would have been obvious to modify McKinney with Lunani to obtain the invention as specified in claim 4 and 15.

Allowable Subject Matter
Claims 8, 9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
July 14, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116